Citation Nr: 1433270	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-44 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to an initial disability evaluation in excess of 10 percent for service-connected left shoulder (minor) strain.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from January 2003 to January 2007, to include duty in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
    
The Veteran's entire claims file, to include the portion contained electronically, was reviewed.  


FINDING OF FACT

The Veteran currently experiences pain in the left (minor) shoulder joint that worsens during movements such as reaching above head, lifting, and twisting; the painful motion does not limit his arm's movement to shoulder length, and there is no ankylosis of bony involvement of any kind.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's left (minor) shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 

In a January 2008 VCAA letter, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his initial claim for service connection, the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  In addition, the letter provided the Veteran notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.  See Dingess-Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional potentially relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA orthopedic examinations, which are adequate for rating purposes.  See 38 C.F.R. §§ 3.326, 3.327.  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Under these circumstances, there is no duty to provide another examination or medical opinion with regard to the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).

Legal Criteria-Increase Ratings (General)

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

For claims for increased rating which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In the current case, the Veteran has exhibited the same level of disablement for the entire period under appeal, and application of a "staged rating" is not warranted.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Analysis

The Veteran served fairly recently in the United States Air Force, and during his work at Ellsworth AFB, South Dakota, injured his left shoulder while performing a lift.  This was in 2006, and he filed a claim for service connection for the residuals of that injury proximate to the time of his discharge from service in January 2007.  Service connection was granted, with an effective date set to the first day following his separation from active duty.  He disagreed with the noncompensable (0 percent) rating assigned, and has perfected the appeal to the Board.  Of note, the RO, in reviewing additional evidence, determined that a 10 percent rating was appropriate, and partially granted the Veteran's claim in an October 2009 rating action.  The Veteran maintains that this is not a sufficient increase, and that his left (minor) shoulder disability is more severe than reflected by the rating assigned.  

The Veteran was given a VA general medical examination in March 2008.  At that time, service treatment records, as well as VA physical therapy and other clinical notes of record, were reviewed.  A May 2007 VA X-ray was specifically referenced as being within normal limits.  Range of motion was noted as: forward elevation to 150 degrees, abduction to 140 degrees, internal rotation to 40 degrees, adduction to 30 degrees, and external rotation to 90 degrees.  Pain began at 140 degrees for forward elevation, at 130 degrees for abduction, at 20 degrees for adduction, at 30 degrees for internal rotation, and at 80 degrees for external rotation.  The Veteran voiced a complaint that pain will "flare-up" while he lifts objects or has to twist his body or reach object above his eye level.  This pain, he reported, reached a "5 or 6" out of a scale of 10 in severity.  Flare-ups do make his functional limitations (lifting, reaching, etc.) worse by "50 to 60 percent."  The Veteran, essentially, reported that pain was the sole symptom and that it did not affect his activities of daily living.  Arthritis was specifically not found, and a diagnosis of "mildly active" left shoulder strain was entered.  At that time, the Veteran did not have a surgical history.  

In submitting evidence to support his claim for an increase, the Veteran informed the RO that he had underwent surgical correction of a tear in the left shoulder in 2009.  The reports of that procedure are of record.  In the surgical report narrative, dated in June 2009, the private surgeon reported that imaging studies were negative; however, that as pain was present and unresponsive to non-operative measures, surgical intervention was warranted to treat pathology consistent with a "possible labral tear."  It was performed arthroscopically, and the posterior labrum was brought to its correct anatomical position.  The Veteran's private family physician, in the same month of his surgery, noted that magnetic resonance imaging (MRI) had documented "minimal supraspinatus tendinosis without evidence of discrete tear."  Thus, this evidence demonstrates that there was an anatomical abnormality in the shoulder without an associated tear in the soft tissue.  By all accounts, the surgical intervention returned the shoulder musculature to its correct anatomical position.  The Veteran was prescribed medication to deal with the pain problems at that time.  

Given the surgical intervention in June 2009, the Veteran was scheduled for a comprehensive VA orthopedic examination in March 2010.  In the associated report, the chief complaint was pain in the shoulder both at rest and during movement.  At rest, the pain was a 1/10 in intensity, and there were no complaints of weakness, stiffness, or fatigability in the joint.  There were no noted neoplasms or history of metastatic bone disease, and the surgical history of 2009 was specifically referenced.  The Veteran stated that the surgery did not help his shoulder pain problems, and he also stated that he continued to take Motrin twice weekly to alleviate the pain.  Activities of daily living were not noted to be impacted, and it was reported that the Veteran worked as a Customs Officer with the United States Department of Homeland Security (in 2008, the Veteran had been employed by the Transportation Security Administration).  

Range of motion testing revealed forward flexion to 140 degrees, abduction to 140 degrees, adduction to 30 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  Pain was demonstrated for forward flexion at 130 degrees, abduction at 130 degrees, adduction at 20 degrees, internal rotation at 80 degrees, and external rotation at 80 degrees.  With repetitive testing, there was no noted additional impairment to motion.  The Veteran did, as he had before, report issues with flare-ups.  He stated that pain will be more severe during cold weather, that he has lifting problems, and that if he lies on his side for a length of time, he will feel more pain.  During the specific flare-ups periods, the above-listed limitations will increase by "50 percent."  It was noted that in addition to medication, the Veteran will use heat or ice to alleviate symptoms.  No arthritis was found after objective examination, and mild chronic left shoulder strain was again diagnosed.  

The Veteran has not demonstrated, nor has he alleged, that ankylosis is present.  As such, an evaluation under Code 5200 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  Further, there is no evidence of arthritis in any capacity or of other bony abnormalities being present in the clavicle, scapula, or humerus.  Accordingly, Codes 5003, 5202, and 5203 are not applicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5202, 5203.  The Veteran is currently rated under Code 5201, which addresses limitation of motion of the arm.  The Board agrees that, given the presentation of the service-connected disability picture (i.e. pain and limited motion); such rating criteria are most appropriate in evaluating the severity of the Veteran's disability.  For the next highest evaluation of 20 percent to be obtained, the Veteran must demonstrate that his minor arm is limited in motion to his shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Veteran has, in forwarding his substantive appeal to the Board, made some vague allegations that his motion is, at times, limited to shoulder level.  The RO took note of this, and the reported surgery, when it afforded him an examination in March 2010.  Despite the Veteran's allegations of symptoms growing in severity, the range of motion demonstrated objectively in the most recent VA examination was very similar to what was demonstrated in 2008.  That is, that the Veteran was able to lift his arm above his shoulder when having his range of motion tested.  Even when the Board considers his credible assertions of pain as documented by the examiner, the Veteran's arm motion did not objectively become painful until it was above the shoulder level.  This was true even after he had alleged a worsening of his range of motion.  As this is the case, he has not met the regulatory requirements for a higher schedular evaluation under the appropriate diagnostic criteria.  Id.    

In making this determination, the Board understands that it must consider the functional limitations associated with the service-connected orthopedic disability.  The Veteran has not complained of weakness, incoordination, or fatigability, and while pain on motion has been demonstrated, it is fully considered in the currently-assigned schedular rating (that is, even with pain, the Veteran's arm motion is not limited to his shoulder height).  See DeLuca at 202.  

As regards potential extraschedular entitlement, it is noted that the Veteran chiefly has complained of pain on motion when he has to perform lifts, reaches above his head, and twists in a working environment.  While pain is present at rest in a very mild degree (1/10), it is not so limiting as to prevent him from engaging in normal occupational and social activities.  There is nothing so unusual in the disability picture as to not be fully considered by the assigned schedular criteria, and the Veteran has also not demonstrated any frequent hospitalizations of marked interference with his employment as a Customs officer so as to warrant consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).  Thus, the claim will not be remanded for a referral to the Director of VA's Compensation Service.  

Simply put, the currently-assigned 10 percent schedular rating fully contemplates the severity of the service-connected left shoulder strain, and the claim for an increase will be denied.  In reaching the above determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case, because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected left shoulder (minor) strain is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


